Citation Nr: 0505425	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  96-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for arthritis of the left shoulder.  

2.  Entitlement to an initial rating in excess of 10 
percent for arthritis of the right shoulder.  

3.  Entitlement to service connection for bilateral elbow 
disability, claimed as arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1974 to March 1986.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  Since January 30, 1995, the date that service 
connection became effective, the veteran's osteoarthritis 
of the left shoulder has been manifested primarily by 
complaints of pain; limitation of arm motion; and lifting 
restrictions.

2.  Since January 30, 1995, the date that service 
connection became effective, the veteran's osteoarthritis 
of the right shoulder has been manifested primarily by 
complaints of pain; limitation of arm motion; and lifting 
restrictions.

3.  Disability, claimed as arthritis, has not been 
established in either elbow.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for osteoarthritis of the left shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5003 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for osteoarthritis of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, DC 5003 (2004).
3.  The claimed bilateral elbow disability is not the 
result of disease or injury incurred in or aggravated by 
service, nor may the claimed arthritis of the elbows be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

4.  The claimed bilateral elbow disability is not 
proximately due to or the result of service-connected 
disability..  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  That law 
redefined the obligations of the VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. 
§§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has 
been notified of the following:  (1) the information and 
evidence not of record that is necessary to substantiate 
each of his specific claims; (2) the information and 
evidence that VA will seek to provide; (3) the information 
and evidence that the veteran is expected to provide; and 
(4) the need to furnish the VA any evidence in his 
possession that pertains to any of his claims, i.e., 
something to the effect that he should give the VA 
everything he has pertaining to his claims.  The VCAA also 
eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims  (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a) (2003)).  

By virtue of information contained in letters, dated in 
April and October 2003, the RO informed the veteran that 
it had a duty to notify him and his representative of any 
information and evidence needed to substantiate and 
complete a claim for VA benefits.  

The RO noted that in order to establish entitlement to 
service connection, the evidence had to show the 
following:  1) an injury in military service or a disease 
that began in or was made worse during military service, 
or an event in service which caused injury or disease; 2) 
a current physical; and 3) a relationship between his 
current disability and an injury, disease, or event in 
military service.  It was noted that veteran's who had 
certain kinds of service/disease combinations could 
qualify for an automatic presumption of service 
connection.  

The RO also noted that in order to establish entitlement 
to an increased evaluation for his service-connected 
disability, the evidence must show that his service-
connected condition had gotten worse.  

The RO also noted that it would request records held by 
Federal agencies, such as service medical records, other 
military records, medical records held at VA hospitals, or 
records from the Social Security Administration.  The RO 
further informed the veteran that it would make reasonable 
efforts help him try to get relevant evidence not held by 
a Federal agency.  He was notified that such records could 
include those from State or local governments, those from 
private doctors or hospitals, or those from current or 
former employees.  The RO noted that it would tell the 
veteran if it was unable to get the requested records.  In 
this regard, the RO stated that it would notify the 
veteran if the holder of the records declined to give them 
to the VA or if it asked for a fee to provide them.  The 
RO also stated that it would assist him by providing a 
medical examination or getting a medical opinion if it 
decided it was necessary to make a decision in his claim.  

The RO notified the veteran that he had to respond in a 
timely manner to its requests for specific information and 
give it enough information about his records so that it 
could obtain them from the person or agency that had them.  
The RO noted, however, that it was ultimately the 
veteran's responsibility to make sure that it received all 
of the evidence necessary to support his claim, which 
wasn't in the possession of a Federal department or 
agency.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  The VA also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

In addition to the letters, dated in April and October 
2003, the RO provided the veteran a Statement of the Case 
(SOC), issued in December 1995, and a Supplemental 
Statement of the Case (SSOC), issued in January 2004.  
They further notified the veteran and his representative 
of the evidence necessary to substantiate his claims of 
entitlement to service connection for bilateral elbow 
disability and entitlement to increased ratings for his 
bilateral shoulder disabilities.  Indeed, the SSOC set 
forth the relevant text of 38 C.F.R. § 3.159.  The SOC and 
the SSOC's also identified the evidence that had been 
received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  his service medical records; reports of 
examinations performed by the VA in April 1987, May 1990, 
March 1994, September 1995, April 1997, and May 2003; 
outpatient records reflecting the veteran's treatment by 
the VA from July 1995 through March 2003 at VA medical 
facilities in North Chicago, Illinois, Rockford, Illinois, 
Dublin, Georgia, and Madison, Wisconsin; records 
reflecting the veteran's treatment from July 2002 through 
May 2003 at or through the Med Choice Medical Center; and 
the veteran's records from the Social Security 
Administration.  

The Board also notes that the veteran has been informed of 
his right to have a hearing in conjunction with his 
appeal; however, to date, he has declined to exercise that 
right (see, e.g., VA Form 9, dated in December 1995, and 
letter sent by the VA to the veteran in April 2004).

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of evidence to support the claim.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which could 
be used to support the issues of entitlement to service 
connection for bilateral elbow disability or for increased 
ratings for his shoulder disabilities.  As such, there is 
no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to 
those issues or be helpful in light of the current record.  
Therefore, further development is unnecessary in order to 
meet the VA's statutory duty to assist the veteran in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development 
of his claims.  Therefore, the Board will proceed to the 
merits of the appeal.  



II.  The Increased Ratings

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2003).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7. 

Degenerative arthritis, established by X-ray findings, 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003. 

In evaluating upper extremity disability, it is often 
necessary to distinguish the predominant or major upper 
extremity from the minor upper extremity, as such a 
distinction may affect the criteria for a particular level 
of impairment.  38 C.F.R. § 4.69.  In this case, the 
veteran is right handed.

Limitation of motion of the arm is rated in accordance 
with the provisions of 38 C.F.R. § 4.71a, DC 5201.  A 20 
percent rating is warranted when motion of the major arm 
is limited to shoulder level.  A 20 percent rating is also 
warranted when motion of the minor arm can be accomplished 
to shoulder level or to midway between the side and 
shoulder level.  

When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
DC, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle 


spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rated as follows:

A 20 percent rating is warranted when 
there is X-ray evidence of involvement 
of two or more major joints or two or 
more minor joint groups, with 
occasional incapacitating 
exacerbations.

A 10 percent rating is warranted when 
there is X-ray evidence of involvement 
of two or more major joints or two or 
more minor joint groups.
Note 1:  The 20 percent and 10 percent 
ratings based on X-ray findings will 
not be combined with ratings based on 
limitation of motion.  

Note 2:  The 20 percent and 10 percent 
ratings based on X-ray findings will 
not be utilized in rating conditions 
listed under DC's 5013 to 5024, 
inclusive.

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as 
it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss 
due to pain and pain on use, specifically limitation of 
motion due to pain on use including that experienced 
during flare ups.  The Court also held that 38 C.F.R. 
§ 4.45 required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the 
effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disability.  
The RO's October 1995 decision on appeal, which granted 
entitlement to service connection for osteoarthritis in 
each shoulder and which assigned a 10 percent schedular 
rating for each shoulder, effective January 30, 1995, were 
initial rating awards.  When an initial rating award is at 
issue, a practice known as "staged" ratings may apply.  
That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

A review of the evidence shows that since January 30, 
1995, X-rays have confirmed the presence of degenerative 
arthritis in each of the veteran's shoulders.  The primary 
manifestations have been complaints of pain and limitation 
of motion which have contributed to restrictions on the 
amount of weight the veteran can lift (see, e.g., VA 
outpatient treatment records, dated in August 1995 and the 
report of an examination performed for the Social Security 
Administration in November 2000).  Although records from 
the Social Security Administration, dated in June 1996, 
and those from the Med Choice Medical Center, dated in 
July 2002, show that the veteran could flex and abduct 
each arm to no more than shoulder level, the preponderance 
of the evidence, dated since January 1995, strongly 
suggests otherwise.  

Indeed, during VA examinations in September 1995, 
April 1997 and May 2003, and during VA outpatient 
treatment from August 1995 through May 2003, the veteran 
consistently raised his arm above shoulder level.  Though 
he experienced pain at about 90 degrees, he was able to 
flex his right shoulder to at least 160 degrees on the 
left and 120 degrees on the right.  Abduction was 
accomplished to at least 110 degrees, on the left and 120 
degrees on the right.  Moreover, reports from the Med 
Choice Medical Center show that at times other than July 
2002, the veteran raised each arm above shoulder level.  
Indeed, from September 2002 through the end of his 
physical therapy in May 2003, flexion was accomplished to 
at least 120 degrees on the left and to at least 110 z 
zxfdcdegrees on the right (December 2002).  Abduction was 
accomplished to at least 114 degrees on the left 
(September 2002) and to at least 125 degrees on the right 
(February 2003).  In any event, the preponderance of the 
evidence shows that the limitation of motion in each of 
the veteran's shoulders is noncompensable under 38 C.F.R. 
§ 4.71a, DC 5201.

Moreover, despite the veteran's complaints of pain and 
limitation of motion, the evidence shows that since 
January 1995, his shoulders have generally been negative 
for any swelling, redness, or heat, or for any deformity, 
crepitus, instability, or subluxation.  The evidence is 
also generally negative for atrophy, fatigue, flare-ups, 
incoordination, or deficits in sensation or reflexes.  

Inasmuch as the arthritis in each of the veteran's 
shoulders is manifested primarily by complaints of pain 
and noncompensable limitation of motion, the Board 
concludes that such disability more nearly reflects the 
criteria for a 10 percent rating under 38 C.F.R. § 4.71a, 
DC 5003.  Accordingly, an increased rating is not 
warranted for either shoulder.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of 
the veteran's shoulder disabilities have been generally 
consistent since January 30, 1995, the date that service 
connection and the 10 percent rating for each shoulder 
disability became effective.  Accordingly, there is no 
basis to invoke the principle of staged ratings. 

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating for the veteran's service-connected osteoarthritis 
of the shoulders.  However, the evidence does not show 
such an exceptional or unusual disability picture, with 
such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular 
schedular standards in rating any of those disabilities.  
38 C.F.R. § 3.321(b)(1) (2004).  Rather, the record shows 
that the manifestations of those disabilities are those 
contemplated by the regular schedular standards.  It must 
be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1). 

III.  Service Connection

The veteran also seeks entitlement to service connection 
bilateral elbow disability, which he maintains is the 
result of arthritis.  He contends that service connection 
is warranted on either a direct or presumptive basis or as 
a result of disability for which service connection has 
already been established.

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for 
a particular disability, there must be competent evidence 
of current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between 
the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, 
such as arthritis, to a degree of 10 percent or more 
within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to 
or the result of a disability for which service connection 
has already been established.  38 C.F.R. § 3.310(a).  In 
this regard, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) has stated that when a 
service-connected disorder causes an increase in 
disability to a non-service-connected condition, such an 
increase is to be treated as if service connected.  In 
such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records are 
completely negative for any complaints or clinical 
findings of elbow disability of any kind.  

Although the veteran has complained of elbow pain since 
his discharge from the service (see, e.g., the report of 
an examination performed by the VA in April 1997 and 
outpatient record, reflecting the veteran's treatment by 
the VA in October 1995), there are simply no findings of 
any disability which is responsible for that pain.  

The only reports to the contrary come from the veteran.  
As a layman, however, he is only qualified to furnish 
evidence (such as symptoms) which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause 
of a particular disability.  38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  

Absent competent evidence of current elbow disability, 
such as arthritis, the veteran cannot meet one of the 
criteria for service connection.  Accordingly, service 
connection is not warranted on a direct basis, on a 
presumptive basis, or on a secondary basis.  Accordingly, 
that portion of the appeal is denied.

In arriving at this decision, the Board has considered the 
veteran's and his representative's contentions that his VA 
examinations have not been adequate for rating purposes.  
In particular, his representative requests that the VA 
take X-rays of the veteran's elbows to determine if, in 
fact, he does have arthritis in his elbows.  

VA examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2004).  In this case, 
however, the medical evidence is adequate for rating 
purposes as it is completely negative for any competent 
evidence of elbow disability of any kind.  Accordingly, 
there is no reason to provide the veteran further 
assistance by scheduling him for another examination.  In 
this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that the duty to assist 
is not a one-way street.  Olsen v. Principi, 3 Vet. App. 
480 (1992).  The VA's duty is just what it states, a duty 
to assist, not a duty to prove a claim with the claimant 
only in a passive role.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet. App. 406 (1991).  In this case, since the veteran has 
not provided or identified any evidence which would tend 
to show elbow disability, including arthritis, the request 
for an additional VA examination amounts to no more than a 
fishing expedition.  See, e.g., Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  As such, further development 
would unnecessarily impose additional burdens upon the 
Board with no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).   Therefore, a request for an additional VA 
examination is not required in this case.  


ORDER

Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left shoulder is denied.  

Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right shoulder is denied.  

Entitlement to service connection for bilateral elbow 
disability, claimed as arthritis is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


